On Application for-Rehearing.
PER OURIAM.
Appellant has called our attention to the fact that, in each of the suits for slander of title, that is, in Smith v. *517Albritton and in Wemple v. Albritton, the district court gave judgment for $250 damages. Damages are not allowed in such cases when the defendant, by his answer, has converted the suit into a petitory action.
In other respects, the decree affirming the four judgments appealed from is correct; and appellant’s application for a rehearing will therefore be refused. For procuring an amendment of two of the judgments, however, he should be relieved of the costs of the appeal.
.The judgment in each suit for slander of title, that is, in Smith v. Albritton and Wemple v, Albritton, is amended by rejecting the allowance of $250 damages; and, as ■amended, the judgments in these cases are, as are the two other judgments appealed from, affirmed. The plaintiffs, Smith and Wemple, axe to pay the costs of this appeal. The application for rehearing is denied.